Citation Nr: 1746874	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for total right knee replacement, previously rated as right knee medial meniscus tear with degenerative arthritis (right knee disability), prior to August 18, 2014, and a disability rating in excess of 30 percent from October 1, 2015.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to October 1, 2015, and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 2005, to include service in Iraq and Kuwait, and on active duty for training from May 1982 to October 1982.  He was awarded the Combat Action Badge, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran is in receipt of a temporary total evaluation for his right knee disability from August 18, 2014, through September 30, 2015; as such, consideration of a higher rating for this period is moot.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

With respect to the Veteran's claim for entitlement to an increased rating for his right knee disability, the Board notes that the Veteran last underwent VA examination in January 2015.  At that time, the Veteran was recovering from knee replacement surgery and, as such, the examiner was unable to conduct many relevant tests.  Accordingly, the Board finds remand is necessary so that the severity of the Veteran's right knee disability may be appropriately evaluated.

The Veteran most recently underwent VA examination in October 2015 with respect to his claim for entitlement to an increased rating for PTSD.  During the July 2016 hearing, however, the Veteran testified to experiencing new symptoms, including hearing and seeing things that are not there.  Accordingly, the Board finds remand is necessary so that a new VA examination may be obtained.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the increased ratings claims and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Furthermore, in July 2016 the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, providing information about his former employers.  However, the record does not reflect that such employers have been contacted to provide information regarding the Veteran's employment.  Accordingly, upon remand, such development should be conducted.

Updated relevant treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims remanded herein.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2016)), to include notifying the Veteran and his representative of the unavailability of the records. 

2.  Send each employer listed in the Veteran's VA Form 21-8940 a VA Form 21-4192 to complete and return to VA.

3.  After the above records have been associated with the file, schedule the Veteran for a VA knee examination to assess the current severity of his service-connected right knee disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right knee disability should be reported.  

4.  After the above records have been associated with the file, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




